43 L.Ed. 850
173 U.S. 662
DEPOSIT BANK OF OWENSBOROv.CITY OF OWENSBORO et al.
No. 149.
April 3, 1899.

Mr. Justice WHITE delivered the opinion of the court.


1
The relief sought by the plaintiff in error was the nullity of certain taxes levied by the city of Owensboro for the years 1893 and 1894. The grounds upon which this relief was prayed are in all material respects like unto those relied on in the two cases against the city of Owensboro, just decided. The charter and an amendment extending the same were both enacted after the act of 1856.


2
Indeed, this case, along with the other two, was disposed of by the Kentucky court of appeals in the same opinion, because of the identity of the questions presented. 39 S. W. 1030.


3
For the reasons given in the opinion in Citizens' Sav. Bank v. City of Owensboro (No. 669, this term) 19 Sup. Ct. 530, the decree is affirmed.